REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 10,101,431, which included original patent claims 1–21.  Applicant requested amendment of the claims on 4/21/2021.  Claims 1–6, 9–20, 23–24, 26–32, 34–46, 48–51, 53–61 and 63 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“1.    Applicant seeks to broaden original claim 19 by removing the "strap strap configured for attaching to a target" which is unnecessary for patentability.
2.    Applicant seeks to broaden original claim 21. For example, claim 21 is amended to remove "receive the location of the monitor device" from the elements of the central monitoring apparatus, and to remove transmit "to the central monitoring apparatus" from the elements of the controller circuit. Additionally, Applicant seeks to clarify original claim 21 by additionally reciting "transmit" "via a wireless communication link" to the elements of the controller circuit.” (6/13/2019 declaration addendum).


Application Data Sheet
The application data sheet (ADS) filed on 6/13/2019 is objected to because of an error in the Domestic Benefit section.  The issue date of US patent 9423487 is incorrectly listed as “2015-10-01” rather than “2016-08-23”.  

Claim Objections
Claims 1–6, 9–18, 39, 40 and 48 are objected to because of the following informalities:
Clams 1, 39 and 40 are system claims and it is believed that applicant intended to positively require at least two elements in each claimed system:  a central monitoring apparatus and a monitoring device.  Yet, as written, each claim could be interpreted as not requiring any monitoring device.  Claim 1 introduces “a central monitoring apparatus”, indirectly mentioning “a monitoring device”.  At this point, no monitoring device is positively included as part of the system.  Continuing with “the monitoring device including . . . circuit . . . circuit” serves to indirectly mention more details of the indirectly-mentioned monitoring device, but does not serve to positively include any monitoring device as part of the claimed system.  
Therefore, examiner recommends changing “the monitoring device including” to “and a monitoring device including” so as to positively include a monitoring device as part of the claimed system.  Similar changes are recommended for claims 39 and 40 in addition to decreasing its indent for readability.
Claim 48 depends from canceled claim 47.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 40 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 40, there is no explicit support for the negative limitation “without input from a second user associated with the monitoring device”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i).  Further, the User Interaction System 
“User interaction system 185 may be, but is not limited to, a law enforcement computer deployed at a dispatch station of the law enforcement facility or a hand held computer maintained by a law enforcement official. Based upon the disclosure provided herein, one of ordinary skill in the art will recognize a variety of user interaction systems 185 that may be used in relation to one or more of the embodiments discussed herein. Further, it should be noted that such a system is not limited to use in relation to law enforcement.”

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 48, 51, 56, 58, 60, 61 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Certain claims are confusing in claim scope because they are system/apparatus claims setting forth structure, yet they include what appear to be method steps.  These steps appear to represent methods of using the system rather than the structure of the system itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 51 is an apparatus claim yet sets forth the step(s) of request . . . is generated.
Claims 48 and 61, there is no antecedent basis for a fourth or a fifth rate.
Claim 56, there is no antecedent basis for the second message or the instructions to provide it or the second rate.
Claims 58 and 60, there is no antecedent basis for the second rate.
Claim 63, there is no antecedent basis for the second rate, second message or the third rate.


Claim Rejections - 35 USC § 251
Claim 40 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.


Claims 41–46, 48–51, 53–61 and 63 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 15/207,121 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:
Date
Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
2/28/2018
19, 20
SGL A: [the controller circuit] is communicably coupled to a user request station

SGL B: wherein the request to modify is based at least in part on a user request received via the user request station



Reissue Claim
Missing SGL
41
SGL A, SGL B
53
SGL A, SGL B
55
SGL A, SGL B


Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a 

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40, 41, 44–46, 48, 49 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0088437 (Aninye).
40.  A monitoring system, the monitoring system comprising: 
“SYSTEM AND METHOD FOR MONITORING ALARMS AND RESPONDING TO THE MOVEMENT OF INDIVIDUALS AND ASSETS” 
a central monitoring apparatus configured to send a request to modify operation of a monitoring device based upon an input received from a first user of a user request station and without input from a second user associated with the monitoring device; 
“Control of the invention is preferably maintained at one or more administrative hubs 10” (Aninye ¶ 0047).
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“When the subscriber with cell phone 523 encounters an alarm condition, as by holding down the numeral 9 on the cell phone 523 . . . administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“the 3 button on the agent's cell phone is depressed. The phone transmits the disarm function . . . If the agent has authority to disarm the alarm sensor, then the building is disarmed and an appropriate history record created. The administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).
a monitoring device including: a location determination circuit configured to update a location of the monitoring device in accordance with a location update mode; and 
“The tracking device may be in a wearable ankle bracelet box 26, installed in a vehicle 27, or operated on GPS enabled mobile communications devices . . . ” (Aninye ¶ 0047).
“a regularly scheduled transmission of location data as the device will be configured to take location readings periodically” (Aninye ¶ 0066).
“location data from a wireless personal tracking device carried by an individual is 
a controller circuit communicably coupled to the central monitoring apparatus, and configured to: receive the request to modify operation of the monitoring device; based at least in part on the request to modify operation of the monitoring device, modify the location update mode from a first update mode to a pursuit update mode, wherein a rate of update in the pursuit update mode is different from a rate of update in the first update mode; and 
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“When the subscriber with cell phone 523 encounters an alarm condition, as by holding down the numeral 9 on the cell phone 523 . . . administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“the 3 button on the agent's cell phone is depressed. The phone transmits the disarm function . . . If the agent has authority to disarm the alarm sensor, then the building is disarmed and an appropriate history record created. The administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).
wirelessly transmit the location of the monitoring device to the central monitoring apparatus.
“location data from a wireless personal tracking device carried by an individual is transmitted to an administrative hub” (Aninye at ABSTRACT).

41.  A monitoring device, 
“SYSTEM AND METHOD FOR MONITORING ALARMS AND RESPONDING TO THE MOVEMENT OF INDIVIDUALS AND ASSETS” (Aninye at TITLE).
the monitoring device comprising: a location determination circuit configured to update a location of the monitoring device in accordance with an update rate; and 
“The tracking device may be in a wearable ankle bracelet box 26, installed in a vehicle 27, or operated on GPS enabled mobile communications devices . . . ” (Aninye ¶ 0047).
“a regularly scheduled transmission of location data as the device will be configured to take location readings periodically” (Aninye ¶ 0066).
“location data from a wireless personal tracking device carried by an individual is transmitted to an administrative hub” (Aninye at ABSTRACT).
a controller circuit configured to: receive a first request to modify the update rate; modify the update rate from a first rate to a second rate based at least in part on the first request to modify the update rate; and 
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“In an alternative mode of operation, when the system determines that an offender or subscriber is in close proximity to an exclusion zone or similar critical location, the system can order the device to operate autonomously to determine its location . . . As an alternative to switching a device to autonomous operation for performing onboard geolocation and rule analysis, the administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“When the subscriber with cell phone 523 encounters an alarm condition, as by holding down the numeral 9 on the cell phone 523 . . . administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“the 3 button on the agent's cell phone is depressed. The phone transmits the disarm function . . . If the agent has authority to disarm the alarm sensor, then the 
subsequent to modifying the update rate from the first rate to the second rate based at least in part on the first request to modify the update rate, modify the update rate from the second rate to a third rate without receiving a second request to modify the update rate.
“In an alternative mode of operation, when the system determines that an offender or subscriber is in close proximity to an exclusion zone or similar critical location, the system can order the device to operate autonomously to determine its location . . . As an alternative to switching a device to autonomous operation for performing onboard geolocation and rule analysis, the administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).

44.  The monitoring device of claim 41, wherein the first rate is less than the second rate.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).

45.  The monitoring device of claim 41, wherein the third rate is equal to the first rate.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
	This provides a teaching that the intervals can be changed to any reasonable value, at will, including a value previously used.

46.  The monitoring device of claim 41, wherein the controller circuit is further configured to: coincident with modifying the update rate from the first rate to the second rate, modify a rate at which the monitoring device wirelessly transmits the location of the monitoring device.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).
“location data from a wireless personal tracking device carried by an individual is transmitted to an administrative hub” (Aninye at ABSTRACT).

48.  The monitoring device of claim 47, wherein the fourth rate is less than the fifth rate.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).

49.  The monitoring device of claim 41, wherein the monitoring device is included as part of a monitoring system, and wherein the monitoring system further includes: a central monitoring device configured to receive the location of the monitoring device from the monitoring device.
“Control of the invention is preferably maintained at one or more administrative hubs 10” (Aninye ¶ 0047).
“location data from a wireless personal tracking device carried by an individual is transmitted to an administrative hub” (Aninye at ABSTRACT).

51.  The monitoring device of claim 41, wherein the monitoring device is included as part of a monitoring system, and wherein the monitoring system further includes: a central monitoring device, wherein the first request to modify the update rate is generated by the central monitoring device based at least in part on a user request.
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50, 55, 57–61 and 63are rejected under 35 U.S.C. 103 as being unpatentable over Aninye in view of US 2009/0186596 (Kaltsukis).
50.  The monitoring device of claim 41, wherein the location determination circuit is further configured to identify a direction of movement of the monitoring device, and wherein the controller circuit is further configured to wirelessly transmit the direction of movement of the monitoring device when updating the location of the monitoring device is done at the second rate.
“location data from a wireless personal tracking device carried by an individual is transmitted to an administrative hub” (Aninye at ABSTRACT).
Aninye does not explicitly teach that the location determination circuit is further operable to identify a direction of movement which is then reported to the central monitoring apparatus.  Kaltsukis however also teaches an ankle bracelet with GPS functions for individuals under house arrest (¶ 0085).  Kaltsukis also teaches the use of GPS receivers having accelerometers and gyro compasses such that heading (i.e. direction) information could additionally be transmitted to the server for tracking the individual (¶ 0090).  It would have been obvious to one of 

55.  A monitoring system, the monitoring system comprising: 
“SYSTEM AND METHOD FOR MONITORING ALARMS AND RESPONDING TO THE MOVEMENT OF INDIVIDUALS AND ASSETS” (Aninye at TITLE).
a monitoring device including a location determination circuit and a communication control circuit, wherein the location determination circuit is configured to: update a location of the monitoring device in accordance with an update rate, and identify a direction of movement of the monitoring device; 
“The tracking device may be in a wearable ankle bracelet box 26, installed in a vehicle 27, or operated on GPS enabled mobile communications devices . . . ” (Aninye ¶ 0047).
“a regularly scheduled transmission of location data as the device will be configured to take location readings periodically” (Aninye ¶ 0066).
“location data from a wireless personal tracking device carried by an individual is transmitted to an administrative hub” (Aninye at ABSTRACT).
	Aninye does not explicitly teach that the location determination circuit is further operable to identify a direction of movement which is then reported to the central monitoring apparatus.  Kaltsukis however also teaches an ankle bracelet with GPS functions for individuals under house arrest (¶ 0085).  Kaltsukis also teaches the use of GPS receivers having accelerometers and gyro compasses such obvious to one of ordinary skill before the effective filing date of the invention to have employed such accelerometers and gyro compasses techniques with the GPS-based devices of Aninye.  Doing so would provide a predictable way to improve the accuracy and information coming from the user’s location tracking devices.
and wherein the communication control circuit is configured to wirelessly transmit the direction of movement of the monitoring device and the location of the monitoring device;
“location data from a wireless personal tracking device carried by an individual is transmitted to an administrative hub” (Aninye at ABSTRACT).
a monitoring station communicably coupled to the monitoring device, wherein the monitoring station includes a processor and a computer readable medium, and wherein the computer readable medium includes instructions executable by the processor to: receive a first request to modify the update rate; and based at least in part on the first request to modify the update rate, provide a first message to the monitoring device via a communication medium that instructs the monitoring device to modify the update rate to a first rate.
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“When the subscriber with cell phone 523 encounters an alarm condition, as by holding down the numeral 9 on the cell phone 523 . . . administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).


57.  The monitoring system of claim 55, wherein the first rate is greater than the update rate in use prior to the first rate.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).

58.  The monitoring system of claim 55, wherein the second rate is equal to the update rate in use prior to the first rate.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
	This provides a teaching that the intervals can be changed to any reasonable value, at will, including a value previously used.
 
59.  The monitoring system of claim 55, wherein the monitoring device is configured to: modify the update rate in accordance with the first message; and coincident with modifying the update rate in accordance with the first message, modify a rate at which the monitoring device wirelessly transmits the location of the monitoring device to the monitoring station.

“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).
“location data from a wireless personal tracking device carried by an individual is transmitted to an administrative hub” (Aninye at ABSTRACT).

60.  The monitoring system of claim 55, wherein the monitoring device is configured to modify the update rate from the first rate to the second rate.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).

61.  The monitoring system of claim 60, wherein the fourth rate is less than the fifth rate.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).

“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).

63.  The monitoring system of claim 55, wherein the computer readable medium further includes instructions executable by the processor to: receive a second request to modify the update rate from the second rate to the first rate prior to providing the second message to the monitoring device via the communication medium that instructs the monitoring device to modify the update rate from the second rate to the third rate; and based at least in part on the second request to modify the update rate, provide a third message to the monitoring device via the communication medium that instructs the monitoring device to modify the update rate from the second rate to the first rate.
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency.” (Aninye ¶ 0074).
“administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).

Allowable Subject Matter
Claims 19, 20, 23, 24, 26–32, 34–38 are allowable over the cited art.
Claims 1–6, 9–18, 39, 40 would be allowable for the same reasoning provided 7/21/2020 if claims 1, 39 and 40 were amended to make the corrections 
There is no teaching in the cited art to provide for the limitations of the independent claims in combination with a timeout or expiration of a maximum duration of operation in the pursuit mode’s increased location reporting frequency. 

Subject Matter Not Found In Cited Art
Of the claims 40–46, 48–51, 53–61 and 63 added in the RCE on 10/20/2020 and amended 4/21/2021, claims 42, 43, 53, 54 and 56 include limitations concerning subsequent modifications to the update rate based at least in part upon expiration of a time period or maximum duration.  There is no teaching in the cited art to provide for the limitations of the independent claims in combination with such a limitation.  This is similar to the reasons for allowance on 7/21/2020.

Response To Arguments
35 USC § 112(b)
Applicant argues:
“As to the rejection of claim 51, it sets forth that the central monitoring device generates a first request "based at least in part on a user request". Contrary to the Office Action, the central monitoring device is not generating the user request” (4/21/2021 remarks, p. 19).


35 USC § 102
Applicant argues:
“claim 40 sets forth a monitoring system that includes, inter alia, a central monitoring apparatus configured to send a request to modify operation of a monitoring device based upon an input received from a user request station and without input from a second user associated with the monitoring device” (4/21/2021 remarks, p. 19).
“Aninye that says . . . by holding down the numeral 9 on the cell phone 523 . . . administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission . . . Accordingly, the command to change the operation is based upon input from the user of the monitoring device” (4/21/2021 remarks, p. 19).
Examiner notes that the rejection includes teachings for “monitoring personnel interfacing with the administrative hub via user web client . . . an administrative change to . . . alter a parameter of operation such intervals for taking and reporting location readings” which reads on the claim language, and does not require input from a “second user”.
Further, even with Aninye’s example of a user holding down a phone button, the phone user could represent the claimed “first user”; there is therefore no teaching in Aninye for a “second user” request.

Applicant argues:
“Aninye discloses a change in the rate of transmission location information from the agent's cell phone to the administrative hub. Aninye does not disclose, teach, or suggest changing the rate at which the location circuitry updates the location information itself. This is in stark contrast to claim 41 where it is a modification of the rate at which the location determination circuit updates the location information” (4/21/2021 remarks, p. 20).
Examiner notes that claim 41 broadly recites a circuit configured to “update a location” which can fairly be met by even the transmission updates of the location.  Further, it would be pointless (and a waste of battery power) to increase the transmission rate/frequency of location information without also determining new locations.  Lastly, the rejection indeed cites teachings for the increase of location determination and transmission:
“alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“administrative hub might alternatively simply order the device to collect and transmit GPS and assisted GPS data with increased frequency” (Aninye ¶ 0074).

Applicant argues:
“[O]nce the agent is no longer at the location, the administrative hub rearms the sensors at the building ... [and] the agent's phone is reset to the original intervals ... " Id. It is logical that this "reset" is caused by the same signaling from the administrative hub as was used to cause the original rate change as that is the only mechanism disclosed in Aninye for causing such a rate change” (4/21/2021 remarks, p. 20).


Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                              

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.